Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-0, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 2019/0369191 A1), hereinafter referred to as Gong, in view of Karras et al. (“Progressive growing of gans for improved quality, stability, and variation. “ arXiv preprint arXiv:1710.10196 (2017)), hereinafter referred to as Karras.
With reference to claim 1, Gong teaches a method for reconstruction of a magnetic resonance (MR) image in an MR system, the method comprising: 	scanning, by the MR system, a patient with an MR sequence, the scanning resulting in k-space measurements (¶0015, 0053); 
With reference to claim 2, Gong further teaches scanning comprises scanning with the MR sequence under sampling the patient (¶0015).	With reference to claim 3, Gong further teaches reconstructing comprises reconstructing a three- dimensional distribution of voxels representing a volume of the patient, and wherein displaying comprises volume or surface rendering from the voxels to a two-dimensional display (¶0053).	With reference to claim 4, Gong further teaches reconstructing comprises reconstructing iteratively with gradients, Fourier transform, and the regularizer, the regularizer receiving first image space information from the Fourier transform and outputting second, denoised image space information (¶0039, ¶0051).	With reference to claim 5, Karras further teaches reconstructing comprises reconstructing as an unrolled iterative reconstruction (Section 3, last paragraph).	With reference to claim 6, Karras further teaches reconstructing comprises reconstructing with different machine-learned progressive generators for each iteration, the machine- learned progressive generator being one of the different machine-learned progressive generators for one of the iterations (Section 2, last paragraph).
With reference to claim 11, Gong teaches a method of machine training for reconstruction in medical imaging, the method comprising: using a machine training generative adversarial networks (¶0016, ¶0017, ¶0029).	However is silent with regards to using a progressive generative adversarial network.	Karras teaches progressively machine training generative adversarial networks at multiple resolutions, each resolution greater than the previous resolution, each of the generative adversarial network being trained for image denoising in the reconstruction and incorporating a previous one of the generative adversarial networks (Fig. 1 and description of Fig. 1); and storing a generator of a last one of the generative adversarial networks after the progressive machine training of the last generative adversarial network (Section 2 paragraph 2).
	It would have been obvious to use the progressive generative adversarial network with the method of Gong so as to further improve the image quality.	With reference to claim 12, Karras further teaches progressively machine training each of the generative adversarial networks comprise progressive training of image-to-image networks as a 
However, Gong is silent with regards to a progressive trained image-to-image network.	Karras teaches a progressive trained image-to-image network.	It would have been obvious to use the progressive generative adversarial network with the method of Gong so as to further improve the image quality.	With reference to claim 20, Karras further teaches the image processor is configured to reconstruct with the application being as a regularizer in the reconstruction, the reconstruction comprising an iterative reconstruction with a different regularizer is provided for each iteration, the progressively trained image-to-image network being used in one of the iterations and other progressively trained image-to-image networks being used in other ones of the iterations (Fig. 1, Description of Fig. 1).
Claims 10, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as combined above as applied to claims 1, 11 and 19, respectively, above, and further in view of Huang et al. (“Densely Connected Convolutional Networks” arXiv preprint arXiv:1608.06993v5 (2018)).	Gong as combined above teaches all that is required, however is silent with regards to using Dense Blocks.
Huang teaches reconstructing with the machine-learned progressive generator being an image-to-image network with DenseNet blocks (Section 3).	Huang teaches progressively machine training comprises replacing first and second convolution layers of the each generative adversarial network with third and fourth convolution layers, dense blocks, and downsampling layers (Section 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Huang et al. (US 2020/0090382 A1) teaches systems and methods for magnetic resonance image reconstruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852